Lumpkin, C. J.
This was a proceeding to sot apart a year’s support for the widow and minor children of Burwell "W". Jackson, deceased. Jackson died on January 'Tth, 1863. Mr. "Worrell administered upon the estate. It was agreed between Mrs. Jackson and children, and the administrator, that another crop should be made for 1863, and that the family should remain on the place, and to manage just as they had done. This agreement was carried out, — Mrs. Jackson and children using the property without any restraint. In fact, the testimony proved that Mrs. Jackson being a first rate managar, Worrell, the administrator, gave up to Mrs. Jackson the entire control and superintendance of the estate. In the course of *421tile year, commissioners were applied for, and appointed by tile proper Court to set apart and assign to the widow and minor children of Mr. Jackson, by a former wife, a year’s support, together with furniture suitable to the condition and circumstances of the .family. The commissioners set apart $2,500, together with some specific property, and returned their award to the Ordinary.
The heirs of Burwell Jackson, being dissatisfied with the finding of the commissioners, took an appeal.
The jury found that a support, in fact, had been already enjoyed by the family; that nothing more should be allowed.
The Judge who presided, granted a new trial; and this is the decision complained of.
What is the object of the law setting apart a year’s support for the widow and minor children of the deceased? The law explains itself. It is to prevent a family being turned away houseless — a widow and children — and cast upon the world in their forlorn condition. Hence, it provides, that whether the deceased departed this life testate or intestate, solvent or insolvent, still the family should have a year’s support, under all circumstances. The executor or administrator might take the property immediately in his possession, as he has the right to do. Judgment creditors might levy their executions, and thus dispossess the family.
But here the family are left in undisturbed control of all the property, using and consuming whatever they might need, leaving it entirely to the judgment and discretion of Mrs. Jackson, a worthy depository of the trust. At the end of the year, Mrs. Jackson having intermarried again, a division was made, which seems to have been entirely satisfactory to all concerned.
Would it be right under these circumstances, to set apart an additional year’s support ? We cannot think so. How, the real trouble in this case is this, Mrs. Jackson and her friends think her services ought to be compensated. For her good conduct, too much can not be said, and if she is not content, she should look to the administrator for pay. *422In this way alone she is entitled to compensation, if she be entitled at all. We think it wrong to allow it under the idea of a year’s support. And this is the whole of the case. For the jury set apart the furniture as directed by the law, notwithstanding the Court charged the contrary. So the jury gave Mrs. Jackson the rockaway as a part of her support. If not entitled to it in this way, the evidence establishes that the rockaway was bought by the separate earnings of the wife, according to the statements of the husband, —was bought by her money, and was considered her separate property by the husband himself. So that, looking at the whole case, we feel bound to let the verdict of the jury stand.
Judgment reversed.